DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 6, 7, 9-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Craine (US 20160148182 A1) in view of Patel (US 20150025986 A1).
Regarding claim 1, Craine discloses:
[Claim 1] (Currently Amended) A processing apparatus, comprising: at least one memory confiqured to store one or more instructions (fig. 1 computing device 102 
	acquire customer identification information (fig. 1 computing device has identifier 122);
	acquire, from a server that stores customer registration information in which request information indicating whether issue of an electronic receipt is requested is registered in association with the customer identification information (fig. 1 preferences 124 sent to computing device, paragraph 45 shows receipt preferences can include electronic receipts), the request information stored in association with the customer identification information (see fig. 1 data store stores identifiers in relation to various preferences); and 
executing a receipt preference when a content of the acquired request information requests issue of the electronic receipt (abstract POS applies preferences to transaction based on identifier contained in request).

Craine fails to disclose the execution of receipt preferences being display, on a display, at least either one of an inquiry screen that inquires about whether to issue a paper receipt and a checkout details screen indicating at least a part of information included in an electronic receipt.

However Patel discloses displaying on a display at least one of the listed options. Patel discloses an inquiry screen that inquires about whether to issue a paper receipt (paragraph 29). It would have been obvious to one of ordinary skill in the art to combine 

Regarding claim 2, the combination made for claim 1 teaches a dialog screen for opting for paper receipts which would necessarily include a printer for issuing paper receipts. Furthermore Craine discloses a printer (paragraph 111).

Regarding claim 6, Craine further discloses receipts preferences based on a checkout amount being equal or more to a requiring amount (paragraph 99), but fails to disclose the applied receipt preference including an inquiry screen. However Patel discloses an inquiry screen that inquires about whether to issue a paper receipt (paragraph 29). It would have been obvious to one of ordinary skill in the art to combine this teaching with those of Craine by linking a dialog screen taught by Patel to a customer identifier. The motivation for the combination is to reduce the use of paper receipts (paragraph 3).

Regarding claim 7, Craine as modified further discloses a server that register the amount in association with customer identifier information, the amount associated with customer identification information (see fig. 1 receipt preferences are associated with customer identifier, paragraph 99 receipt preferences can be based on an amount). As modified by Patel the implemented receipt preference is modified to an inquiry screen.

claim 9, Craine discloses wherein the processing apparatus is a registration apparatus that receives an input of information that identifies a product and a service to be checked out, and registers an input product and an input service as a checkout target (paragraph 31 product scanning, fig. 1 POS terminal, paragraph 49 mentions services).

Regarding claim 10, Craine discloses wherein the processing apparatus is a payment apparatus that acquires a checkout amount from a registration apparatus (paragraph 29 payment terminal), and performs payment processing (paragraph 29 payment terminals perform payment processing).

Claims 11 and 12 are rejected for the same reason as claim 1 and see [16] and [28] regarding software implementation.

Claim 3, 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Craine in view of Patel as applied to claim 1 above, and further in view of Argue (US 20140058869 A1).
Regarding claim 3, Craine as modified disclose the inquiry screen based on a trigger, but does not disclose the trigger being a product or service to be checked out. However in an analogous art, Argue discloses a receipt preference based on a product or service (paragraph 4). It would have been obvious to one of ordinary skill in the art to combine this teaching with those of Craine as modified by associating items or services 

Regarding claim 5, Craine as modified per claim 1 further discloses a server that register the amount in association with customer identifier information, the amount associated with customer identification information (see fig. 1 receipt preferences are associated with customer identifier, paragraph 99 receipt preferences can be based on an amount). As further modified above per the claim 3 rejection, Argue teaches the receipt preference is triggered based on produce/service.

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Craine in view of Patel, Argue as applied to claim 3 above, and further in view of Subbaiya (US 20180211237 A1) and Kohli (US 20180276640 A1).
Regarding claim 4, Craine as modified fails to disclose the additional subject matter of claim 4. However Subbaiya discloses a display to display a list of a product and a service to be checked out on a checkout details screen (fig. 4 receipt includes list of purchased items). It would have been obvious to one of ordinary skill in the art to combine this teaching with those of Craine as modified by additionally displayed purchase details in the inquiry screen. The motivation for the combination is improved receipt handling (paragraph 7). 
Craine as modified above still fails to disclose and Kohli discloses emphazing and displaying notification requiring products/services (paragraph 28 receipt sorted by price). It would have been obvious to one of ordinary skill in the art to combine this .

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Craine in view of Patel as applied to claim 1 above, and further in view of Subbaiya (US 20180211237 A1) and Longino (US 20140244437 A1).
Regarding claim 8, Craine as modified fails to disclose and Subbaiya discloses displaying a checkout details screen (fig. 4 receipt includes list of purchased items). It would have been obvious to one of ordinary skill in the art to combine this teaching with those of Craine as modified by additionally displayed purchase details in the inquiry screen. The motivation for the combination is improved receipt handling (paragraph 7). Craine as modified still fails to disclose and Longino discloses performing warning processing in response to a user input (paragraph 10 customer input requesting assistance dispatched to employee, this is within BRI of “warning” as paragraph 48 of applicant’s spec details it as notifying a sales clerk). It would have been obvious to one of ordinary skill in the art to combine this teaching with those of Craine as modified by having the customers able to request assistance. The motivation for the combination is improved customer service (paragraph 6).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Ogawa (US 20200118107 A1) discloses a POS terminal for implementing customer preferences received over an NFC interface. Hajji (US 20180005200 A1) discloses digital receipts based on preferences and transaction data. Moring (US 20150187021 A1) discloses a system for delivery digital receipts. Kneen (US 20150142604 A1) discloses merchant specific checkout preferences.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN A MITCHELL whose telephone number is (571)270-3117. The examiner can normally be reached M-F 9:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Uber can be reached on 571-270-3923. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NATHAN A MITCHELL/Primary Examiner, Art Unit 3687